PER CURIAM:
Carolyn E. O’Connor appeals the district court’s order dismissing her civil action against several federal judges, the Commonwealth of Massachusetts, and its Senators, for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we deny O’Connor’s motion for leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See O’Connor v. Young, No. 3:06-cv-00331-JRS (E.D. Va. June 22, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.